DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant’s submission filed on January 14, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to (1) the interview conducted November 16, 2020 (the “Interview”) and (2) the responses received January 14, 2021 (the “Original Response”) and February 17, 2021 (the “Supplemental Response”).
In response to the Interview, the Original Response, and the Supplemental Response, the previous (1) objection to the title under 37 C.F.R. § 1.72(a); (2) objection to claims 1–15 and 17 under § 1.71(a); (3) rejection of claims 1–20 under 35 U.S.C. § 112(b); and (4) rejection of claims 1–20 under § 103
are WITHDRAWN.
Claims 1–25 are currently pending.  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  


Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claim 11 is objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 11, lines 4 and 6 should be “personalized message[[s]].”

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20 and 23 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Notably, 
(A) claim 20, lines 4–5 recites “wherein the tablet or other portable electronic device is physically delivered to the recipient(s).”  The Examiner finds although the Specification discloses (1) a personalized video book is physically delivered to recipients (see Spec. ¶ 219) and (2) that the personalized video book may reside on a tablet or other portable electronic device (see Spec. ¶ 135), the 
(B) claim 23 recites “wherein the system allows the one or more members to create duplicate personalized messages and then batch edit or edit individual duplicate personalized message.”  The Examiner finds although the Specification discloses that schedule unlock date box 422 may include a duplicate (see Spec. ¶ 153), the Specification does not disclose wherein the system allows the one or more members to create duplicate personalized messages, let alone batch editing or editing individual duplicate personalized message from the created duplicate personalized messages.
Therefore, the claims contain a limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 18–20 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(A) claim 18, line 15, “and/or” adds ambiguity to the claim because the Examiner is uncertain as to whether “and/or” refers to “and” or “or.”  See MPEP 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  It is assumed for examination purposes that “and/or” refers to “or.” See MPEP § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).
(B) claim 20, line 5, “the recipient(s)” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to whether “the recipient(s)” refer to the recipients introduced in claim 18, lines 5, 8, or 19.  It is assumed for examination purposes that “the recipient(s)” refers to the recipients introduced in claim 18, line 5.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5–25 are rejected under 35 U.S.C. § 103 as being obvious over Glass et al. (US 10,430,865 B2; filed Aug. 12, 2013) in view of MICROSOFT OUTLOOK 2013 (“OUTLOOK”).  
The Examiner relies on the following as evidence of MICROSOFT OUTLOOK 2013 before the effective filing date of the invention: 
	(A) Bill Dyszel, Microsoft Outlook 2013 for Dummies, John Wiley & Sons, Inc., 1–356 (2013) (“Dyszel”); and
	(B) Diane Poremsky, To delay sending a message in Outlook, Slipstick Systems, 1–10 (June 2016) (Wayback Machine link available at https://web.archive.org/web/20161120071831/http://www.slipstick.com/outlook/email/delay-sending-a-message/) (“Poremsky”).
claim 1, while Glass teaches a computer-implemented message system that resides on a platform (fig. 1a, item 104), comprising:
a plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage) that allow one or more members (fig. 1a, item 110) who are registered with the system to create a personalized message (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33; “personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes content such as textual . . . content that is supplied by the host” at 22:22–25) that resides on the platform and to schedule access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) to the personalized message by one or more recipients (fig. 1a, item 114);
a member database (fig. 1a, item 120; fig. 1a, item 110) that contains personal member information (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5; “the application 104 may prompt the host to enter information identifying the host . . . .  Such information may include name, address, telephone number and email address.” at 24:18–21) about the one or more members;
a contact database (fig. 1a, item 120; fig. 1a, item 110) that contains contact information about the one or more members (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5 and “the application 104 may prompt the host to enter . . .  information identifying the recipient.  Such information may include 
a contact manager (fig. 1a, item 102) that is connected to the member database and to the contact database, that permits a member (fig. 1a, item 110) to manage personal member information and contact information (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5 and “the application 104 may prompt the host to enter . . .  information identifying the recipient.  Such information may include name, address, telephone number and email address.” at 24:18–21), and that permits the one or more recipients of the personalized message to access (at figs. 28–30; 31:48–32:3) the personalized message on the platform and to register (“recipient may enter identifying information, such as a user name and password for providing a session to view and/or modify content included in the personalized webpage” at 28:30–32) as a member with the system;
a message content database (fig. 1a, item 106; fig. 1c) that contains content (18:52–19:9) for use in creating the personalized message; and
a message creation component (fig. 1a, item 106; fig. 1c) that is connected to the message content database and that allows the one or more members to select (18:52–19:9) the content for use in creating the personalized message from the message content database; and
a message scheduler (fig. 9) that is connected to the member database, to the contact database, to the contact manager, to the message creation component and to the message content database, and that permits the one or more members to schedule automated access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen 
wherein the member database, the contact database, the contact manager, the message content database, the message creation component and the message scheduler are operatively associated with one another via the plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage),
Glass does not teach, in italics, (A) the message creation component allowing the one or more members to select the one or more recipients of the personalized message from the contact database or the member database; and (B) the message scheduler being a message calendar.
OUTLOOK teaches (A) a message creation component (“Inbox screen” at Dyszel 64) allowing one or more members (“contacts” at Dyszel 128) to select one or more recipients (“Cc field” and “To field” at Dyszel 64) of a personalized message (“New Message form” at Dyszel 15; fig. 1-2 at Dyszel 16) from a contact database (OUTLOOK at least suggests using a section of the computer’s memory to save the contact information) or a member database (OUTLOOK at least suggests using a section of the computer’s memory to save the personal member information); and
(B) a message calendar (fig. 8-1 at Dyszel 152).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Glass’s message creation component to allow the one or more members to select the one or more recipients of the personalized message from the contact database or the member database and (B) Glass’s message scheduler to be a message calendar as taught by OUTLOOK “to make 
Regarding claim 2, while Glass teaches wherein the message calendar is configured to automatically provide access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) to the personalized message on the platform on at least one date,
the Glass/OUTLOOK combination does not teach the at least one date being in the future relative to when the personalized message is created.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Glass/OUTLOOK combination’s automatically provided access to the personalized message on the platform on at least one date to occur in the future relative to when the personalized message is created since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Moreover, OUTLOOK teaches wherein a message calendar is configured to automatically send a personalized message on at least one date (“Using ‘Do Not Deliver Before’” and “Hold messages for up to 120 minutes” sections at Poremsky 2) in the future relative to when the personalized message is created.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Glass/OUTLOOK combination’s automatically provided access to the personalized message on the platform on at least one date to occur in the future relative to when the personalized message is created as taught by OUTLOOK “to make organizing your daily work blindingly 
Regarding claim 5, the Glass/OUTLOOK combination does not teach wherein the message calendar is configured to provide access to the personalized message at a date while the member is alive, and is configured to provide access to the personalized message or a different message at another date after the member has died.
OUTLOOK teaches wherein the message calendar is configured to provide access to the personalized message at a future date (“Do Not Deliver Before” at Poremsky 2) while the member is alive, and is configured to provide access to the personalized message or a different message at another date (“Do Not Deliver Before” at Poremsky 2) after the member has died.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Glass/OUTLOOK combination’s sending of the personalized message to occur while the member is alive and after the member has died since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 6, the Glass/OUTLOOK combination does not teach wherein the message calendar allows the one or more members to set privacy settings for the personalized message, including allowing the one or more recipients to provide access to the personalized message with others and preventing the one or more recipients from providing access to the personalized message with others.
OUTLOOK teaches wherein a message calendar (fig. 8-1 at Dyszel 152) allows one or more members (“contacts” at Dyszel 128) to set privacy settings for a personalized message (“New Message form” at Dyszel 15; fig. 1-2 at Dyszel 16), 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Glass/OUTLOOK combination’s message calendar to allow the one or more members to set privacy settings for the personalized message, including allowing the one or more recipients to provide access to the personalized message with others and preventing the one or more recipients from providing access to the personalized message with others as taught by OUTLOOK “to make organizing your daily work blindingly easy — almost automatic” and “to deal with many different kinds of information.”  Dyszel 1.
Regarding claim 7, Glass teaches wherein the plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage) includes a message creation graphical user interface (figs. 14–26) having a message content tool bar (figs. 14–26 each illustrate a message content tool bar comprising “HOME,” “START THE OCCASION,” and “OCCASIONS”.
Regarding claim 8, Glass teaches wherein the message creation component includes a template editor (figs. 12–27) that is connected to the message content database and that allows the one or more members to select content (e.g., fig. 12 allows a member to select a gift card to create the personalized message) to create the personalized message.
Regarding claim 9, Glass teaches wherein the content includes content uploaded to the platform from a camera (“content generated by the 
Regarding claim 10, the Glass/OUTLOOK combination does not teach wherein the member database includes information on children members, and the system further includes a parental or guardian control component that controls access to the system by the children members.
OUTLOOK teaches wherein the member database includes information (“Adding a Contact” section at Dyszel 18–19) on children members (OUTLOOK at least suggests members including children), and the system further includes a parental or guardian control component (“Logging on and off” section at Dyszel 316 using username and password) that controls access to the system by the children members.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Glass/OUTLOOK combination’s member database to include information on children members, and the system further includes a parental or guardian control component that controls access to the system by the children members as taught by OUTLOOK “to make organizing your daily work blindingly easy — almost automatic” and “to deal with many different kinds of information.”  Dyszel 1.
Regarding claim 11, Glass teaches further comprising a message vault (fig. 2, item 214, 218) that resides on the platform and that is connected to the message creation component and to the message content database, that stores information associated with the one or more members’ personalized messages (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33; “personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes 
Regarding claim 12, Glass teaches wherein the message creation component includes a gift manager (figs. 8, 12–13) that allows the one or more members to add a gift (gift card at figs. 8, 12–13) to the personalized message.
Regarding claim 13, Glass teaches further comprising a message tracking component (fig. 31) that permits the one or more members (fig. 1a, item 110) who are providing access to the personalized message to track (fig. 31; 12:50–58; 32:4–19; by the host receiving a thank you note from the recipient, the host has tracked whether the recipient has accessed the personalized webpage) whether the one or more recipients (fig. 1a, item 114) have accessed the personalized message.
Regarding claim 14, Glass teaches further comprising a message recipient action component (fig. 29) that permits the one or more recipients, after they have registered (by clicking “OPEN YOUR PRESENTS!” at fig. 28) as members with the system, to track or manage message actions (fig. 29 illustrates an event message board and scrapbook that tracks message actions).
Regarding claim 15, Glass teaches further comprising an invitation component (fig. 28) that permits the one or more members (fig. 1a, item 110) to invite a non-registered intended recipient (fig. 1a, item 114) to register (by clicking “OPEN YOUR PRESENTS!” at fig. 28) as a member of the system so that the non-registered intended recipient may access personalized messages (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33; “personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes 
Regarding claim 16, while Glass teaches a system that resides on a platform (fig. 1a, item 104), for creating, scheduling and providing access to personalized messages, comprising:
a plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage) that allow members (fig. 1a, item 110) who are registered with the system to create a personalized message (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33; “personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes content such as textual . . . content that is supplied by the host” at 22:22–25) that resides on the platform and schedule automated access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) to the personalized message by one or more recipients (fig. 1a, item 114);
a member database (fig. 1a, item 120; fig. 1a, item 110) that contains personal member information (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5; “the application 104 may prompt the host to enter information identifying the host . . . .  Such information may include name, address, telephone number and email address.” at 24:18–21) about the members who provide access to personalized messages and including members who are recipients of personalized messages;

a contact manager (fig. 1a, item 102) that is connected to the member database and to the contact database, and that permits the members (fig. 1a, item 110) to manage personal member information and contact information (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5 and “the application 104 may prompt the host to enter . . .  information identifying the recipient.  Such information may include name, address, telephone number and email address.” at 24:18–21);
a message content database (fig. 1a, item 106; fig. 1c) that contains content (18:52–19:9) for use in creating the personalized message, including message templates, message backgrounds, visual content or audio content; and
a message creation component (fig. 1a, item 106; fig. 1c) that is connected to the message content database and that allows the members to select (18:52–19:9) content for the personalized message from the message content database and to upload content (“personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes content such as textual . . . content that is supplied by the host” at 22:22–25) to the platform from the members to add to the personalized message; and

a message editing component (figs. 4–27) that permits the members to edit (editing occurs at figs. 4–27) the personalized message prior to or after access provided to the personalized message; and
a message scheduler (fig. 9) that is connected to the member database, to the contact database, to the message creation component and to the message content database, and that permits the members to schedule an automated access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) to the personalized message to the one or more recipients;
wherein the member database, the contact database, the contact manager, the message content database, the message creation component and the message scheduler are operatively associated with one another via the plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage),
Glass does not teach, in italics, (A) the message creation component allowing the one or more members to select the one or more recipients of the personalized message from the contact database or the member database; and (B) the message scheduler being a message calendar.
OUTLOOK teaches (A) a message creation component (“Inbox screen” at Dyszel 64) allowing one or more members (“contacts” at Dyszel 128) to select one or more recipients (“Cc field” and “To field” at Dyszel 64) of a personalized 
(B) a message calendar (fig. 8-1 at Dyszel 152).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Glass’s message creation component to allow the one or more members to select the one or more recipients of the personalized message from the contact database or the member database and (B) Glass’s message scheduler to be a message calendar as taught by OUTLOOK “to make organizing your daily work blindingly easy — almost automatic” and “to deal with many different kinds of information.”  Dyszel 1.
Regarding claim 17, Glass teaches wherein the message calendar sets a date (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) to unlock the personalized message so that it is accessible to the one or more recipients (fig. 1a, item 114) at dates specified by members (fig. 1a, item 110) who sent the personalized message.
Regarding claim 18, while Glass teaches a system that resides on a platform (fig. 1a, item 104), for providing access to a personalized video book (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33; “personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes 
a plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage) that allow members (fig. 1a, item 110) who are registered with the system to create a personalized video book (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33; “personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes content such as textual . . . content that is supplied by the host” at 22:22–25) that resides on the platform and to schedule its automated access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) by one or more recipients (fig. 1a, item 114);
a member database (fig. 1a, item 120; fig. 1a, item 110) that contains personal member information (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5; “the application 104 may prompt the host to enter information identifying the host . . . .  Such information may include name, address, telephone number and email address.” at 24:18–21) about the members who provide access to personalized messages and including members who are recipients of personalized messages;
a contact database (fig. 1a, item 120; fig. 1a, item 110) that contains contact information about the members (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–
a contact manager (fig. 1a, item 102) that is connected to the member database and to the contact database, and that permits the members (fig. 1a, item 110) to manage personal member information and contact information (“The server 102 communicates with the social network server 120 to obtain information about the user and/or recipient” at 17:54–56; 18:35–51; fig. 5 and “the application 104 may prompt the host to enter . . .  information identifying the recipient.  Such information may include name, address, telephone number and email address.” at 24:18–21);
a video book content database (fig. 1a, item 106; fig. 1c) that contains content (18:52–19:9) for use in creating the personalized video book, including templates, backgrounds, visual content and/or audio content; and
a video book creation component (fig. 1a, item 106; fig. 1c) that is connected to the video book content database and that allows the members to select (18:52–19:9) content for the personalized video book from the video book content database and to upload content (“personal video message” and “personal audio message” at 9:61–10:25; “The scrapbook is included as a portion of the personalized webpage, and includes content such as textual . . . content that is supplied by the host” at 22:22–25) to the platform from the members to add to the personalized video book; and
wherein the member database, the contact database, the contact manager, the video book content database, the video book creation component are operatively associated with one another via the plurality of graphical user interfaces (fig. 1b, item 148; the GUIs shown in figs. 4–27 to create a personalized webpage),
italics, the video book creation component allowing the one or more members to select the one or more recipients of the personalized video book from the member database.
OUTLOOK teaches a video book creation component (“Inbox screen” at Dyszel 64) allowing one or more members (“contacts” at Dyszel 128) to select one or more recipients (“Cc field” and “To field” at Dyszel 64) of a personalized video book (“New Message form” at Dyszel 15; fig. 1-2 at Dyszel 16) from a member database (OUTLOOK at least suggests using a section of the computer’s memory to save the personal member information).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Glass’s message creation component to allow the one or more members to select the one or more recipients of the personalized message from the contact database or the member database as taught by OUTLOOK “to make organizing your daily work blindingly easy — almost automatic” and “to deal with many different kinds of information.”  Dyszel 1.
Regarding claim 19, while Glass teaches wherein access to the personalized video book is provided electronically to the one or more recipients, the system further comprising:
a video book scheduler (fig. 9) that is connected to the member database, to the contact database, to the contact manager, to the video book content database and to the video book creation component, and that schedules automated access (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57) to the personalized video book by the one or more recipients;

Glass does not teach, in italics, the video book scheduler being a video book calendar.
OUTLOOK teaches a message calendar (fig. 8-1 at Dyszel 152).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Glass’s video book scheduler to be a video book calendar as taught by OUTLOOK “to make organizing your daily work blindingly easy — almost automatic” and “to deal with many different kinds of information.”  Dyszel 1.
Regarding claim 20, while Glass teaches further comprising a tablet (8:5) or other portable electronic device (8:2–7), onto which the personalized video book is downloaded from the platform, after the personalized video book is created; and 
wherein the tablet or other portable electronic device is physically delivered to the recipient(s) (Glass at least suggests that for a recipient to view figs. 28–31, the tablet or other portable electronic device must be physically delivered to the recipient).
Regarding claim 21, Glass teaches wherein the template editor allows the one or more members to search, select or purchase customizable templates (“The organizer may select among various prerecorded video templates stored on a system server to customize a celebration video for extending the gifting experience for the recipient.” at 15:28–31).
Regarding claim 22, Glass teaches wherein the message calendar blocks access to the personalized message by the one or more recipients until a preset date 
Regarding claim 23, Glass teaches wherein the system allows the one or more members to create duplicate personalized messages (Glass at least suggests allowing the members to repeat the same personalized webpage) and then batch edit or edit individual duplicate personalized message (“the user application 152 includes a web browser that displays interactive web pages, applets, or other suitable user interface mechanisms including one or more selectable fields, editing screens, and the like for selecting content and/or modifying pre-recorded content by the user (i.e., sender).” at 20:25–30).
Regarding claim 24, while Glass teaches accessing personalized messages (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33) and wherein the system allows the one or more members to edit (at figs. 4–27) the personalized messages, 
Glass does not teach the editing occurring after the accessing.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Glass’s editing to occur after the accessing since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 25, while Glass teaches accessing personalized messages (“generates a personalized webpage 108 for display on a computing system 114 of a recipient” at 17:32–33) and wherein the system allows the one or more members to rescind personalized messages (22:2–9),
Glass does not teach the rescinding occurring after the accessing.
prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).

Claim 3 is rejected under 35 U.S.C. § 103 as being obvious over Glass in view of OUTLOOK, and in further view of Nutt et al. (US 2014/0244734 A1; filed May 8, 2014).
Regarding claim 3, while Glass teaches the at least one date (fig. 9; “In step 310, the application 104 generates an occasion/event details screen (FIG. 9) for receiving one or more details to be associated with the personalized webpage.  For example, the event details screen may receive . . . a date of the event . . . .  The event date is the date at which the personalized webpage is made available to the recipient” at 24:50–57), 
the Glass/OUTLOOK combination does not teach where the at least one date is a recurring date based on a holiday date or a date triggered by a future event relative to when the personalized message is created.
Nutt teaches a recurring date based on a holiday date (figs. 12a-e; for example, fig. 12a illustrates a reoccurring New Year holiday).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Glass/OUTLOOK combination’s at least one date to be a recurring date based on a holiday date as taught by Nutt for “providing and managing real-time dynamic content in emails.”  Nutt ¶ 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US 20090327129 A1; US 20100076833 A1; US 
WayBack Machine, Lifetime Wishes: Create, send and receive personalized wishes, ecards, greetings and gifts, https://www.lifetimewishes.com/, Oct. 21, 2016, available at https://web.archive.org/web/20161021153443/https://www.lifetimewishes.com/.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449